Title: To Thomas Jefferson from John Smith, 9 August 1803
From: Smith, John
To: Jefferson, Thomas


          
            
              Sir
            
            Baton Rouge 50 Leagues Above New Orleans— August the 9th 1803
          
          The fluctuating state of the Commerce, and Government of this Country, has till now prevented the adjustment of my business, but I flatter myself that in two or three weeks, I shall set out from this place for the City Washington. 
          It is with great pleasure—that I see announced in the papers Officially, the Cession of Louisiana to the United States; and also the Island of New Orleans. I conceive this to be the most valuable acquisition that could be made to the Western Country. It will secure to them the permanent & exclusive right, to the navigation of the Missisippi under the patronage of the general Government, It will tend to conciliate their affections, and confirm their hopes and confidence in the benign intentions of the present administration—It will add to the vigour and springs of Commerce, as well as to the agriculture of this province, Indeed Sir, it will be a very pleasing negociation to thousands in this Country; and I am very sorry that the Floridies are not included. 
          I often regretted, that in our late treaty with Spain we had not negociated for The Floridies, and Island of New Orleans. But, we are better able to pay a valuable consideration for it now. The advantage of this Cession to our generation will be small and inconsiderable, compared with what it will be in future. It will effectually prevent all cause of discontent, obviate every doubt, and definitively settle all matters in controversy both as it may respect the boundary of our Government, and the Commerce of the Western Country. I have not yet heard the terms of the Cession. But, I am sure we had much better pay a large sum in a fair purchase, then in a long & bloody war. By it I have no doubt but we shall save much. We probably will save much of our Treasure, much public Credit, and the Blood & morals of thousands of our Citizens. 
          I have the honour to be Sir with consideration & respect your most obedient Servant
          
            John Smith of
            the State of Ohio
          
         